                                          Case 4:19-cv-02945-PJH Document 94 Filed 08/21/20 Page 1 of 4




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNDERWRITERS AT LLOYD’S
                                         SUBSCRIBING TO COVER NOTE                      Case No. 19-cv-02945-PJH
                                  8      B1526MACAR1800089,
                                  9                    Plaintiff,                       ORDER REQUESTING
                                                                                        SUPPLEMENTAL BRIEFING
                                  10             v.
                                                                                        Re: Dkt. No. 87
                                  11     ABAXIS, INC., et al.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          Before the court is cross-defendant’s C.H. Robinson Worldwide Inc.’s (“CHR” or

                                  16   “cross-defendant”) motion to dismiss. In its motion, CHR challenges the court’s subject

                                  17   matter jurisdiction to hear the crossclaim pursuant to Federal Rule of Civil Procedure

                                  18   12(b)(1). Mtn. at 14.

                                  19          Plaintiff Underwriters at Lloyd’s Subscribing to Cover Note B1526MACAR1800089

                                  20   (“Underwriters” or “plaintiff”) filed the operative Second Amended Complaint (“SAC”) in

                                  21   the original action on August 13, 2019. Dkt. 28. When it was filed, the SAC asserted

                                  22   subject matter jurisdiction on the basis of federal question jurisdiction, (SAC ¶ 1),

                                  23   specifically, plaintiff alleged a cause of action under the Carmack Amendment, 49 U.S.C.

                                  24   § 14706, against both TCSL, Inc. (“TCSL”) and CHR. SAC ¶ 74. Plaintiff later voluntarily

                                  25   dismissed all causes of action against both TCSL and CHR and dismissed both parties

                                  26   from the original action. Dkts. 35, 38.

                                  27          After plaintiff dismissed TCSL and CHR from the case, the court denied

                                  28   defendants Abaxis, Inc. and Zoetis, Inc.’s (collectively “defendants”) motion to dismiss,
                                          Case 4:19-cv-02945-PJH Document 94 Filed 08/21/20 Page 2 of 4




                                  1    (Dkt. 40), and they filed an answer and crossclaim against both TCSL and CHR. Dkt. 42.

                                  2    To date, CHR, but not TCSL, has been served and appeared in this case pursuant to the

                                  3    crossclaim. Dkt. 47. In defendants’ operative Second Amended Crossclaim (“SACC”),

                                  4    they assert subject matter jurisdiction on the basis of the court’s diversity jurisdiction, 28

                                  5    U.S.C. § 1332. Dkt. 82, ¶ 1. In its motion to dismiss, CHR points out that the SACC fails

                                  6    to allege TCSL’s citizenship, but, as alleged in the SAC, TCSL is a citizen of California.

                                  7    SAC ¶ 4. CHR then argues there is no complete diversity of citizenship, and thus no

                                  8    subject matter jurisdiction, because Abaxis is also a California citizen. Mtn. at 14; SACC

                                  9    ¶ 3. In response, defendants argue that if a Rule 13 crossclaim arises out of the subject

                                  10   matter of the original action and involves the same persons and issues, and if the court

                                  11   has subject matter jurisdiction over the original action, then no independent basis for

                                  12   jurisdiction over the crossclaim need be alleged. Opp. at 24 (citing Glens Falls Indem.
Northern District of California
 United States District Court




                                  13   Co. v. U.S. ex rel. & to Use of Westinghouse Elec. Supply Co., 229 F.2d 370, 374 (9th

                                  14   Cir. 1955)).

                                  15          The doctrine of ancillary jurisdiction, discussed in Glens Falls, was codified in the

                                  16   supplemental jurisdiction statute, 28 U.S.C. § 1367, which provides:

                                  17                  Except as provided in subsections (b) and (c) or as expressly
                                                      provided otherwise by Federal statute, in any civil action of
                                  18                  which the district courts have original jurisdiction, the district
                                                      courts shall have supplemental jurisdiction over all other claims
                                  19                  that are so related to claims in the action within such original
                                                      jurisdiction that they form part of the same case or controversy
                                  20                  under Article III of the United States Constitution. Such
                                                      supplemental jurisdiction shall include claims that involve the
                                  21                  joinder or intervention of additional parties.
                                  22   28 U.S.C. § 1367(a). In turn, subsection (b) states

                                  23                  In any civil action of which the district courts have original
                                                      jurisdiction founded solely on section 1332 of this title, the
                                  24                  district courts shall not have supplemental jurisdiction under
                                                      subsection (a) over claims by plaintiffs against persons made
                                  25                  parties under Rule 14, 19, 20, or 24 of the Federal Rules of Civil
                                                      Procedure, . . . when exercising supplemental jurisdiction over
                                  26                  such claims would be inconsistent with the jurisdictional
                                                      requirements of section 1332.
                                  27

                                  28   § 1367(b).
                                                                                      2
                                          Case 4:19-cv-02945-PJH Document 94 Filed 08/21/20 Page 3 of 4




                                  1           Defendants’ SACC asserts that the court has jurisdiction under the diversity

                                  2    statute, (SACC ¶ 1), but as CHR points out, Abaxis and TCSL are both citizens of

                                  3    California, which fails the diversity of citizenship requirement. See 28 U.S.C. § 1332(a).

                                  4    It does not appear that defendants contest CHR’s argument in this respect. Therefore,

                                  5    the supplemental jurisdiction statute, 28 U.S.C. § 1367, is the only basis for the court to

                                  6    have subject matter jurisdiction over the crossclaim.

                                  7           The court has not previously had the occasion to examine the nature of

                                  8    defendants’ crossclaim, but it appears that the claims against CHR and TCSL are not, in

                                  9    fact, properly within the scope of Rule 13(g). Federal Rule of Civil Procedure 13(g)

                                  10   provides that “[a] pleading may state as a crossclaim any claim by one party against a

                                  11   coparty . . . .” “Courts have consistently held that ‘[a] cross-claim cannot be asserted

                                  12   against a party who was dismissed from the action previous to the assertion of the cross-
Northern District of California
 United States District Court




                                  13   claim.’” In re Latex Glove Prod. Liab. Litig., 373 F. Supp. 2d 1205, 1207 (W.D. Wash.

                                  14   2005) (alteration in original) (quoting Wake v. United States, 89 F.3d 53, 63 (2d Cir.

                                  15   1996)). Assuming without deciding this rule applies, then, at the time of the original

                                  16   crossclaim, defendants could not assert a crossclaim pursuant to Rule 13(g) against CHR

                                  17   or TCSL as they were no longer parties to the case.

                                  18          This conclusion directly implicates whether 28 U.S.C. § 1367(b) divests the court

                                  19   of supplemental jurisdiction because joinder of parties was governed by Rules 14, 19, or

                                  20   20. Based on the foregoing, the court requests supplemental briefing on the following

                                  21   issues:

                                  22             •   Whether CHR and TCSL were properly joined under Rule 13(g).

                                  23             •   Whether the court can exercise supplemental jurisdiction over Abaxis and

                                  24                 Zoetis’s claims against CHR and TCSL.

                                  25          CHR shall file its supplemental brief on or before September 4, 2020 and

                                  26   defendants shall file their supplemental brief in opposition on or before September 18,

                                  27   2020. Plaintiff Underwriters may file a supplemental brief on or before September 4,

                                  28   2020. The briefs shall not exceed 10 pages and need not include a table of contents or
                                                                                     3
                                          Case 4:19-cv-02945-PJH Document 94 Filed 08/21/20 Page 4 of 4




                                  1    authorities.

                                  2           IT IS SO ORDERED.

                                  3    Dated: August 21, 2020

                                  4                                         /s/ Phyllis J. Hamilton
                                                                            PHYLLIS J. HAMILTON
                                  5                                         United States District Judge
                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                             4
